 246DECISIONSOF NATIONALLABOR RELATIONS BOARDPIEDMONT PUBLISHINGCOMPANYandINTERNATIONALSTEREOTYPERS'AND ELECTROTYPERS' UNION OF NORTH AMERICA, A. F. OF L.,PETITIONERPIEDMONT PUBLISHINGCOMPANYandWINSTON-SALEM PRINTINGPRESSMENAND ASSISTANTS LOCAL 318, INTERNATIONAL PRINTINGPRESSMENAND ASSISTANTS UNION OF NORTH AMERICA, AFL, PETI-TIONER.Cases Nos. 34-RC-86 and 34-RC-373. July 15,195,0Decision,Order,and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJohn M. Dyer, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer publishes morning and afternoon daily papersand a Sunday paper in Winston-Salem, North Carolina.The Inter-national Stereotypers' and Electrotypers' Union of North America,A. F. of L., herein called the Stereotypers, the petitioner in Case No.84-RC-366, seeks a unit of all the stereotypers employed by the Em-ployer.The Winston-Salem Printing Pressmen and Assistants Local318, International Printing Pressmen and Assistants Union of NorthAmerica, AFL, herein called the Pressmen, the petitioner in Case No.34-RC-378, and the Employer contend that only the historical com-bined unit of journeymen and apprentices, doing both press andstereotype work, which has been represented by the Pressmen for about20 years, is appropriate.There are 23 men in the combined unit. Five of these men, theemployees sought by the Stereotypers, work regularly in the composingroom, which is on the third floor of the Employer's building.Theyprepare small mats, flat plates, and page size mats.The page sizemats are sent to the pressroom in the basement of the Employer'sbuilding, and are then shaped and a plate made therefrom.The pressis located in the basement and the paper is actually produced there.1The most recent contract between the Employer and the Pressmen was entered intoon February 7, 1951, effective December 14,1950,to February 20, 1952.Thiscontracthas been reopened.100 NLRB No. 31. PIEDMONT PUBLISHING COMPANY247The 18 men employed in the pressroom prepare the plates and operatethe presses.There are two shifts operating, both in the composingroom and in the pressroom.There is also a day and night supervisor,each of whom has charge of both the pressroom and the composingroom.Eight to ten men are employed on each shift in the pressroom,depending upon the size of the paper to be produced.Of the five men in the composing room, two are assigned to each shiftand the other man works a split shift.As all the men employed by theEmployer work only a 5-day week, and as the Employer operates 7days a week, it is necessary that men be assigned from the pressroomto the composing room on those days when the composing employeeshave their day off.The five men regularly assigned to the composingroom, for all practical purposes, spend their entire time there. andseldom do any pressroom work.The 18 men assigned to the pressroom do both stereotype and presswork.When these men work in the pressroom, approximately 60percent of their time is spend in press work and the remainder instereotype work.The Employer classifies all these employees as either journeymenor apprentices, and does not distinguish between stereotypers andpressmen.All the journeymen are paid the same rates, and theapprentices' pay is based on length of service.The eight apprenticesspend most of their time in the pressroom.No apprentices are as-signed to the composing room regularly, although they spend sometime there during their apprenticeship.In view of these facts, particularly the close integration of thework performed by the employees in both the press and composingrooms, we are of the opinion that the appropriate unit is the establishedcombined unit sought by the Pressmen.We shall therefore dismissthe Stereotypers' petition for the smaller unit, on the facts revealedin this record.Accordingly, we find that all journeymen and apprentices employedin the pressroom and the composing room at the Employer's Winston-Salem, North Carolina, plant, excluding all other employees andsupervisors, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9 (b) of the Act.ORDERIT IS HEREBYORDEREDthat the petition in Case No. 34-RC-366 be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER STYLES took no part in the consideration of the aboveDecision, Order, and Direction of Election.